UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4093

AARON CHRISTIAN HAAS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CR-95-89)

Submitted: January 31, 1997

Decided: February 18, 1997

Before WILLIAMS and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gregory W. Franklin, Richmond, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, S. David Schiller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Aaron Christian Haas appeals from his convictions and sentence
for counterfeiting, possessing counterfeit bills, passing counterfeit
bills, and witness tampering. We affirm.

Haas first challenges the sufficiency of the evidence on all convic-
tions. When reviewing for sufficiency of the evidence, we consider
whether a reasonable jury could have found Haas guilty beyond a rea-
sonable doubt. Glasser v. United States, 315 U.S. 60, 80 (1942). Our
review of the record reveals ample evidence to support his convic-
tions under this standard, and we therefore affirm. Haas next contends
that the district court erred in denying his motion to appoint substitute
counsel. Our review reveals no abuse of discretion in the district
court's decision to deny this motion.

Finally, Haas challenges the district court's computation of his sen-
tence. Haas contends that he was entitled to rely on his presentence
report which, in accordance with U.S. Sentencing Guidelines Manual
§ 4A1.1(c), comment. (n.3) (1994), scored only four § 4A1.1(c)
offenses as one point each, and scored the remaining§ 4A1.1(c)
offenses as zero points, resulting in a criminal history category of III.
Therefore, when the district court concluded that one of the offenses
was improperly counted, Haas's criminal history was reduced to cate-
gory II. Haas was informed by the probation officer prior to sentenc-
ing, however, that if he successfully challenged one of the four scored
offenses, one remaining unscored offense could be used to again
reach a criminal history category of III. Given this advance warning
and the court's proper adherence to § 4A1.1, we find that Haas was
not entitled to rely on the original score of zero given to two of his
offenses and the district court did not err in counting one of his previ-
ously unscored offenses to increase his criminal history to category
III. Accordingly, we affirm his sentence as well as his convictions.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     2